DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2017/0085917 A1) in view of Aminiou (US 2019/0349598 A1).
Regarding Claims 1, 10, Hannuksela discloses a method/apparatus for coding a video sequence (e.g. Figs. 4, 5), wherein a Reference Picture Resampling (RPR) mode is 
Although Hannuksela discloses to support RPR (Paragraph [0444]) and scaling window [0363]); it implicitly discloses scaling information for the RPR mode is derived using the set of RPR parameters.
However, Aminlou teaches scaling information for the RPR mode is derived using the set of RPR parameters (e.g. Fig. 3d, Paragraph [0039, 0214]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate RPR mode as taught as Aminiou into method/apparatus of Hannuksela in order to be capable of modeling the transformations in 360-degree video.


Allowable Subject Matter
Claims 2-9, 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hannuksela (US 2016/0191931 A1;
Aflaki (US 2015/0195573 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/YULIN SUN/Primary Examiner, Art Unit 2485